CAMPBELL, District Judge.
This is a motion for an order directing the discovery and inspection of all reports made by officers of the steamship President Polk to the respondent, and also for a discovery and inspection of the report made by the chief officer and other officers of said vessel to the protection and indemnity underwriters of the vessel relative to, or in any way stating, the facts concerning the damage in this case, and for permission to make photostatie copies of the said reports, etc.
 The reports, so called, made to the underwriters, were apparently statements made in preparation for trial, and were made for, and retained in the possession of, the underwriters and not the respondents.
The report of the engineer to the respondents appears to have been made about the time of the accident, as required by respondents, in the regular course of Ms duty, not in preparation for trial, and is not privileged.
Rule 32 of the Admiralty Rules of Practice (28 USCA § 723) reads as follows:
“After joinder of issue, and before trial, any party may apply to the court for an *103order directing any other party, his agent or representative, to make discovery, on oath, of any documents which are, or have been, in his possession or power, relating to any matter or question in issue. And the court may order the production, by any party, his agent or representative, on oath, of such of the documents in his possession or power relating to any matter in question in the cause as the court shall think right, and the court may deal with such documents, when produced, in such manner as shall appear just.”
The motion is denied as to all reports or statements made by the other officers, but is granted as to the report made by the engineer to the respondents.